DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 6, 9, 16 and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Solanki (US 8879813 B1, as provided in IDS).
Re Claim 1, Solanki discloses method of assessing of a fundus image (see Solanki: e.g., --access a retinal image related to a subject; automatically compute descriptors from the retinal image, the descriptors comprising a vector of a plurality of values for capturing a particular quality of an image and including one or more of: focus measure descriptors, saturation measure descriptors, contrast descriptors, color descriptors, texture descriptors, or noise metric descriptors; and use the descriptors to classify image suitability for grading comprising one or more of: support vector machine, support vector regression, k-nearest neighbor, naive Bayes, Fisher linear discriminant, neural network, deep learning, or convolution networks.--, in lines 24-53,  col.5, and in lines 5-31, col. 8), the method comprising:
obtaining a digital fundus image file (see Solanki: e.g., --access a retinal image related to a subject; automatically compute descriptors from the retinal image--, in lines 24-53,  col.5, and in lines 5-31, col. 8; also see: -- a retinal fundus image is acquired from a patient, then active or interesting regions comprising active pixels from the image are determined using multi-scale background estimation.  The inherent scale and orientation at which these active pixels are described is determined automatically.--, in lines 49-52, col. 8);
analyzing a first quality of the fundus image using a first trained model (see Solanki: e.g., -- matching descriptors across the first image and the second image; and estimating a transformation model to align the first image and the second image; computing changes in lesions and anatomical structures in registered images; and quantifying the changes in terms of statistics, wherein the computed statistics represent the image-based biomarker that can be used for one or more of: monitoring progression, early detection, or monitoring effectiveness of treatment or therapy.--, in lines 43-64, col. 7, -- the descriptors comprising a vector of a plurality of values for capturing a particular quality of an image and including one or more of: focus measure descriptors, saturation measure descriptors, contrast descriptors, color descriptors, texture descriptors, or noise metric descriptors; and use the descriptors to classify image suitability for grading comprising one or more of: support vector machine, support vector regression, k-nearest neighbor, naive Bayes, Fisher linear discriminant, neural network, deep learning, or convolution networks.--, in lines 24-53,  col.5, and in lines 5-31, col. 8; --computation of a plurality of descriptors of interesting pixels identified within the image. In this embodiment, these descriptors are used for training a machine learning algorithm, such as support vector machine, deep learning, neural network, naive Bayes, and/or k-nearest neighbor. In one embodiment, these classification methods are used to generate decision statistics for each pixel, and histograms for these pixel-level decision statistics are used to train another classifier, such as one of those mentioned above, to allow screening of one or more images of the patient's eye. In one embodiment, a dictionary of descriptor sets are formed using a clustering method, such as k-means, and this dictionary is used to form a histogram of codewords for an image. In one embodiment, the histogram descriptors are combined with the decision statistics histogram descriptors before training image-level, eye-level, and/or encounter-level classifiers. In one embodiment, multiple classifiers are each trained for specific lesion types and/or for different diseases.--, in lines 25-48, col. 13; and, -- Fundus mask generation block 102 can provide an estimation of a mask to extract relevant image sections for further analysis.  Image gradability computation module 104 can enable computation of a score that automatically quantifies the gradability or quality of the image 100 in terms of analysis and interpretation by a human or a computer.  Image enhancement module 106 can enhance the image 100 to normalize the effects of lighting, different cameras, retinal pigmentation, or the like.--, in lines 56-61, col. 27, lines 8-32, col. 48, and in lines 2-27, col. 50 {herein the encounter-level provides the patient visit time as optimal time to capture the image based on image quality factors such as above mentioned focus measure descriptors, saturation measure descriptors, contrast descriptors, color descriptors, texture descriptors, or noise metric descriptors etc.…and lighting,  retinal pigmentation, or the like}, also see: -- i. Handling quality variations in input image: The quality of the input images can vary as they are images at different time, possibly using different imaging systems and by different operators.  The quality of the image can be inferred locally.  The quality of the sections of the image can be used as a weight to infer confidence in MA detection along with the classifier decision statistic.  ii.  Local registration refinement for global image alignment error correction: Registration errors can occur due to lack of matching keypoints between images.  Local refinement of registration using a small image patch centered on the putative microaneurysm can be used to correct these errors.  FIG. 33A shows baseline and Month 6 images registered and overlaid.--, in lines 31-43, col. 47, and in line 21-42, col. 53 {so that, focus, or satiation can be a first quality, and corresponding descriptor and classifier read on the first trained model});
analyzing a second quality of the fundus image using a second trained model (see Solanki: e.g., -- matching descriptors across the first image and the second image; and estimating a transformation model to align the first image and the second image; computing changes in lesions and anatomical structures in registered images; and quantifying the changes in terms of statistics, wherein the computed statistics represent the image-based biomarker that can be used for one or more of: monitoring progression, early detection, or monitoring effectiveness of treatment or therapy.--, in lines 43-64, col. 7, -- the descriptors comprising a vector of a plurality of values for capturing a particular quality of an image and including one or more of: focus measure descriptors, saturation measure descriptors, contrast descriptors, color descriptors, texture descriptors, or noise metric descriptors; and use the descriptors to classify image suitability for grading comprising one or more of: support vector machine, support vector regression, k-nearest neighbor, naive Bayes, Fisher linear discriminant, neural network, deep learning, or convolution networks.--, in lines 24-53,  col.5, and in lines 5-31, col. 8; --computation of a plurality of descriptors of interesting pixels identified within the image. In this embodiment, these descriptors are used for training a machine learning algorithm, such as support vector machine, deep learning, neural network, naive Bayes, and/or k-nearest neighbor. In one embodiment, these classification methods are used to generate decision statistics for each pixel, and histograms for these pixel-level decision statistics are used to train another classifier, such as one of those mentioned above, to allow screening of one or more images of the patient's eye. In one embodiment, a dictionary of descriptor sets are formed using a clustering method, such as k-means, and this dictionary is used to form a histogram of codewords for an image. In one embodiment, the histogram descriptors are combined with the decision statistics histogram descriptors before training image-level, eye-level, and/or encounter-level classifiers. In one embodiment, multiple classifiers are each trained for specific lesion types and/or for different diseases.--, in lines 25-48, col. 13; and, -- Fundus mask generation block 102 can provide an estimation of a mask to extract relevant image sections for further analysis.  Image gradability computation module 104 can enable computation of a score that automatically quantifies the gradability or quality of the image 100 in terms of analysis and interpretation by a human or a computer.  Image enhancement module 106 can enhance the image 100 to normalize the effects of lighting, different cameras, retinal pigmentation, or the like.--, in lines 56-61, col. 27, lines 8-32, col. 48, and in lines 2-27, col. 50 {herein the encounter-level provides the patient visit time as optimal time to capture the image based on image quality factors such as above mentioned focus measure descriptors, saturation measure descriptors, contrast descriptors, color descriptors, texture descriptors, or noise metric descriptors etc.…and lighting,  retinal pigmentation, or the like}, also see: -- i. Handling quality variations in input image: The quality of the input images can vary as they are images at different time, possibly using different imaging systems and by different operators.  The quality of the image can be inferred locally.  The quality of the sections of the image can be used as a weight to infer confidence in MA detection along with the classifier decision statistic.  ii.  Local registration refinement for global image alignment error correction: Registration errors can occur due to lack of matching keypoints between images.  Local refinement of registration using a small image patch centered on the putative microaneurysm can be used to correct these errors.  FIG. 33A shows baseline and Month 6 images registered and overlaid.--, in lines 31-43, col. 47, and in line 21-42, col. 53 {so that, contrast, or color measurement read on a second quality, and corresponding descriptor and classifier read on the second trained model}); and
using the first and second qualities to generate an output (see Solanki: e.g., -- matching descriptors across the first image and the second image; and estimating a transformation model to align the first image and the second image; computing changes in lesions and anatomical structures in registered images; and quantifying the changes in terms of statistics, wherein the computed statistics represent the image-based biomarker that can be used for one or more of: monitoring progression, early detection, or monitoring effectiveness of treatment or therapy.--, in lines 43-64, col. 7, -- the descriptors comprising a vector of a plurality of values for capturing a particular quality of an image and including one or more of: focus measure descriptors, saturation measure descriptors, contrast descriptors, color descriptors, texture descriptors, or noise metric descriptors; and use the descriptors to classify image suitability for grading comprising one or more of: support vector machine, support vector regression, k-nearest neighbor, naive Bayes, Fisher linear discriminant, neural network, deep learning, or convolution networks.--, in lines 24-53,  col.5, and in lines 5-31, col. 8; and, -- Fundus mask generation block 102 can provide an estimation of a mask to extract relevant image sections for further analysis.  Image gradability computation module 104 can enable computation of a score that automatically quantifies the gradability or quality of the image 100 in terms of analysis and interpretation by a human or a computer.  Image enhancement module 106 can enhance the image 100 to normalize the effects of lighting, different cameras, retinal pigmentation, or the like.--, in lines 56-61, col. 27, lines 8-32, col. 48, and in lines 2-27, col. 50 {herein the encounter-level provides the patient visit time as optimal time to capture the image based on image quality factors such as above mentioned focus measure descriptors, saturation measure descriptors, contrast descriptors, color descriptors, texture descriptors, or noise metric descriptors etc.…and lighting,  retinal pigmentation, or the like}, also see: -- i. Handling quality variations in input image: The quality of the input images can vary as they are images at different time, possibly using different imaging systems and by different operators.  The quality of the image can be inferred locally.  The quality of the sections of the image can be used as a weight to infer confidence in MA detection along with the classifier decision statistic.  ii.  Local registration refinement for global image alignment error correction: Registration errors can occur due to lack of matching keypoints between images.  Local refinement of registration using a small image patch centered on the putative microaneurysm can be used to correct these errors.  FIG. 33A shows baseline and Month 6 images registered and overlaid.--, in lines 31-43, col. 47, and in line 21-42, col. 53).

Re Claim 6, Solanki further discloses wherein the first and second trained models are convolutional neural networks (see Solanki: e.g., -- matching descriptors across the first image and the second image; and estimating a transformation model to align the first image and the second image; computing changes in lesions and anatomical structures in registered images; and quantifying the changes in terms of statistics, wherein the computed statistics represent the image-based biomarker that can be used for one or more of: monitoring progression, early detection, or monitoring effectiveness of treatment or therapy.--, in lines 43-64, col. 7, -- the descriptors comprising a vector of a plurality of values for capturing a particular quality of an image and including one or more of: focus measure descriptors, saturation measure descriptors, contrast descriptors, color descriptors, texture descriptors, or noise metric descriptors; and use the descriptors to classify image suitability for grading comprising one or more of: support vector machine, support vector regression, k-nearest neighbor, naive Bayes, Fisher linear discriminant, neural network, deep learning, or convolution networks.--, in lines 24-53,  col.5).

Re Claims 9, and 16,  claims 9 and 16 are the corresponding device claim to claims 1, and 6 respectively. Thus, claims 9 and 16 are rejected for the similar reasons as for claims 1, and 6. Furthermore, Solanki further discloses a device for assessing a fundus image, comprising: at least one processing unit; and a memory storing instructions which, when executed by the at least one processing unit, cause the device to perform the method (see Solanki: e.g., -- a computing system for automated detection of active pixels in retinal images is disclosed. The computing system may include one or more hardware computer processors; and one or more storage devices configured to store software instructions configured for execution by the one or more hardware computer processors--, and, -- non-transitory computer storage that stores executable program instructions is disclosed. The non-transitory computer storage may include instructions that, when executed by one or more computing devices, configure the one or more computing devices to perform operations--, in lines 51-57, col. 1, and lines 59-64. Col. 2).

	Re Claim 19, claim 19 is the corresponding medium claim to claim 1 respectively. Thus, claim 19 is rejected for the similar reasons as for claim 1. Furthermore, Solanki further discloses a non-transitory computer storage medium storing computer readable instructions configured for execution by at least one processing unit, the computer readable instructions causing the at least one processing unit  to perform the method (see Solanki: e.g., -- a computing system for automated detection of active pixels in retinal images is disclosed. The computing system may include one or more hardware computer processors; and one or more storage devices configured to store software instructions configured for execution by the one or more hardware computer processors--, and, -- non-transitory computer storage that stores executable program instructions is disclosed. The non-transitory computer storage may include instructions that, when executed by one or more computing devices, configure the one or more computing devices to perform operations--, in lines 51-57, col. 1, and lines 59-64. Col. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-8, 10-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Solanki, and in view of DURBIN (US 20140276025 A1).
Re Claim 2, Solanki however does not explicitly disclose the output is an automated image capture,
Durbin teaches the output is an automated image capture (see DURBIN: e.g., -- certain OCT instruments typically allow locating an OCT-scan (cubes or 3D volumes) such that it matches the location of a previously acquired OCT-scan to allow for precise comparisons and change analysis.  For this approach a fast tracking system (fundus imaging-based) that matches the new scan location with that of the previously acquired OCT-scan would be appropriate.  Small field-of-view OCT scans by themselves are less likely to provide sufficient landmarks for adequate registration and hence using information from a different modality such as fundus imaging with a wider field-of-view can provide geographic guidance. …. A fundus instrument (C1) is used to obtain a fundus imaging, which is then is analysed (manually or algorithmically) using a review terminal R1 in which one or more regions-of-interest (ROIs) are identified and marked.  This could be done automatically as previously described or manually based on input therefrom.  [0069] 2.  An OCT scan type is chosen, or one is automatically recommended, that intersects the ROIs in an optimal way.--, in [0063]-[0069], {herein the when the ROI has identified and marked in the optical time to capture image} and, -- The capture terminal (C2) uses the received data to position and perform the required OCT-scan with minimal interaction of the operator.  An example would be automatic patient alignment could allow that the operator only confirms patient identity.  The capture station (C2) then uses a system providing real-time information (OCT real-time image, LSLO or real-time OCT low resolution image that substitutes for an LSO image) to match retina position to the reference image.  The chosen OCT-scan is then taken of the ROI(s).  [0072] 5.  The system can automatically provide a quality check of the acquired data to exclude distortions (for example cataract, blinking, non-optimal delay and polarisation settings, pupil misalignment) and to ensure sufficient landmark quality (for example by degree of landmark correlation).  Subsequent re-alignment/acquisition (automatic or by user interaction) to improve quality is an option.  [0073] 6.  The acquired OCT-data can transmitted from the capture terminal (C2) to the EMR-system to allow its review together with the associated fundus information at a review terminal (R2).  (The capture and review terminals may be located within the same system.) --, in [0072]-[0074]);
Solanki and DURBIN are combinable as they are in the same field of endeavor:  fundus, retinal imaging system. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Solanki’s method using DURBIN’s teachings by including the output is an automated image capture to Solanki’s setup of capture fundus image in order to automatically provide a quality check of the acquired data to exclude distortions (see Durbin: e.g. in [0072]-[0074]).

Re Claim 3, Solanki as modified by DURBIN further disclose wherein the output is an automated disease diagnosis (see Solanki: e.g., -- the availability of an effective biomarker, a measurable quantity that correlates with the clinical progression of the disease and greatly enhances the clinical care available to the patients.  It could also positively impact drug research, facilitating early and reliable determination of biological efficacy of potential new therapies.  It will be a greatly added benefit if the biomarker is based only on images, which would lead to non-invasive and inexpensive techniques.  Because retinal vascular changes often reflect or mimic changes in other end organs, such as the kidney or the heart, the biomarker may also prove to be a valuable assay of the overall systemic vascular state of a patient with diabetes.--, in lines 31-50, col. 15; also see Durbin: e.g., -- imaging modalities of the interior of an eye from which important diagnostic information regarding the state of health of the eye can be derived.--, in [0003], and, -- The reflectance, absorption, and scattering properties of different tissues may have strong dependence on wavelength used.  This means that the reflected light is not uniquely correlated with its depth within the retina.  Moreover, pathological disturbances within the eye may each have a nearly unique or unique signature dependent upon the imaging modality used.  Combining the information content derived from various modalities thus can provide more valuable information about the state, size or extent, origin, and likely progression of the pathology than that provided by any one modality alone.--, in [0031]). See the similar motivation and obviousness statements as addressed above for claim 2.

Re Claim 4, Solanki as modified by DURBIN further disclose wherein the first and second qualities are selected from the group consisting of overall optical quality of the funds image, optical quality in an optic disc area, optical quality in a macula area, vessel count in a predetermined region, and field position (see Solanki: e.g., -- matching descriptors across the first image and the second image; and estimating a transformation model to align the first image and the second image; computing changes in lesions and anatomical structures in registered images; and quantifying the changes in terms of statistics, wherein the computed statistics represent the image-based biomarker that can be used for one or more of: monitoring progression, early detection, or monitoring effectiveness of treatment or therapy.--, in lines 43-64, col. 7, -- the descriptors comprising a vector of a plurality of values for capturing a particular quality of an image and including one or more of: focus measure descriptors, saturation measure descriptors, contrast descriptors, color descriptors, texture descriptors, or noise metric descriptors; and use the descriptors to classify image suitability for grading comprising one or more of: support vector machine, support vector regression, k-nearest neighbor, naive Bayes, Fisher linear discriminant, neural network, deep learning, or convolution networks.--, in lines 24-53,  col.5, and in lines 5-31, col. 8; --computation of a plurality of descriptors of interesting pixels identified within the image. In this embodiment, these descriptors are used for training a machine learning algorithm, such as support vector machine, deep learning, neural network, naive Bayes, and/or k-nearest neighbor. In one embodiment, these classification methods are used to generate decision statistics for each pixel, and histograms for these pixel-level decision statistics are used to train another classifier, such as one of those mentioned above, to allow screening of one or more images of the patient's eye. In one embodiment, a dictionary of descriptor sets are formed using a clustering method, such as k-means, and this dictionary is used to form a histogram of codewords for an image. In one embodiment, the histogram descriptors are combined with the decision statistics histogram descriptors before training image-level, eye-level, and/or encounter-level classifiers. In one embodiment, multiple classifiers are each trained for specific lesion types and/or for different diseases.--, in lines 25-48, col. 13; -- the availability of an effective biomarker, a measurable quantity that correlates with the clinical progression of the disease and greatly enhances the clinical care available to the patients.  It could also positively impact drug research, facilitating early and reliable determination of biological efficacy of potential new therapies.  It will be a greatly added benefit if the biomarker is based only on images, which would lead to non-invasive and inexpensive techniques.  Because retinal vascular changes often reflect or mimic changes in other end organs, such as the kidney or the heart, the biomarker may also prove to be a valuable assay of the overall systemic vascular state of a patient with diabetes.--, in lines 31-50, col. 15; and, -- Fundus mask generation block 102 can provide an estimation of a mask to extract relevant image sections for further analysis.  Image gradability computation module 104 can enable computation of a score that automatically quantifies the gradability or quality of the image 100 in terms of analysis and interpretation by a human or a computer.  Image enhancement module 106 can enhance the image 100 to normalize the effects of lighting, different cameras, retinal pigmentation, or the like.--, in lines 56-61, col. 27, lines 8-32, col. 48, and in lines 2-27, col. 50 {herein the encounter-level provides the patient visit time as optimal time to capture the image based on image quality factors such as above mentioned focus measure descriptors, saturation measure descriptors, contrast descriptors, color descriptors, texture descriptors, or noise metric descriptors etc.…and lighting,  retinal pigmentation, or the like}, also see: -- i. Handling quality variations in input image: The quality of the input images can vary as they are images at different time, possibly using different imaging systems and by different operators.  The quality of the image can be inferred locally.  The quality of the sections of the image can be used as a weight to infer confidence in MA detection along with the classifier decision statistic.  ii.  Local registration refinement for global image alignment error correction: Registration errors can occur due to lack of matching keypoints between images.  Local refinement of registration using a small image patch centered on the putative microaneurysm can be used to correct these errors.  FIG. 33A shows baseline and Month 6 images registered and overlaid.--, in lines 31-43, col. 47, and in line 21-42, col. 53 {so that, contrast, or color measurement read on a second quality, and corresponding descriptor and classifier read on the second trained model}; also see Durbin: e.g., --Such regions-of-interest might be any geometric landmark such as the fovea or the optic nerve head.  They could also be areas of pathological or morphological disturbances such as subretinal fluid, macular edema, RPE elevation (which includes PED=pigment epithelial detachment), RPE tear, subretinal fibrosis, disciform scar, drusen, geographic atrophy, variations in pallor, cotton-wool spots, central serous retinopathy, wet AMD, diabetic retinopathy (DR), vein artery occlusions (BRVO, CRVO), ischemia, vascular leakage, polypoidal choroidal vasculopathy (PCV), choroidal neovascularization (CNV), intraretinal microvascular abnormality (IRMA), macular telangiectasia, retinal exudates, disc hemorrhage, and subretinal exudates.--, in [0049], and [0101]). See the similar motivation and obviousness statements as addressed above for claim 2.

Re Claim 5, Solanki as modified by DURBIN further disclose wherein the field position is macular centered or optic disc centered (see Durbin: e.g., -- uses fundus imaging information from an imaging method other than OCT (e.g., laser scanning ophthalmoscope) to detect the location of the optical nerve head center and use this information to direct acquisition of high-density circular scans around the optic nerve head. Alternatively, an accurate location for the center of the optic nerve head can be derived from a 3D OCT data acquisition assuming tracking mode has been enabled. Upon discernment of the location of the optical nerve head one or more high-density scans about that location can be acquired.--, in [0062], and , -- The fundus imaging or a processed representation of same is transmitted to a capture terminal (C2), as well as the ROI and the chosen scan type. An example of a capture device (C2) is an OCT-instrument or a controlling processor. The pre-processing step could be an extraction of geometric features like vessels and/or the ONH either by segmentation or by some geometric centering algorithm.--, in [0067], and, -- commercially available OCT systems provide a variety of scan patterns for users to choose from. For example macular scans centered on the macula and optic disc scans centered on the optic disc can be selected depending on clinical information desired. Each type of scan pattern will only support a particular subset of analysis capabilities like retinal nerve fiber layer (RNFL) segmentation or inner limiting membrane-retinal pigment epithelium (ILM-RPE) segmentation.--, in [0075]).

 Re Claim 7, Solanki further discloses further comprising:
classifying an overall optical quality of the image (see Solanki: e.g., -- matching descriptors across the first image and the second image; and estimating a transformation model to align the first image and the second image; computing changes in lesions and anatomical structures in registered images; and quantifying the changes in terms of statistics, wherein the computed statistics represent the image-based biomarker that can be used for one or more of: monitoring progression, early detection, or monitoring effectiveness of treatment or therapy.--, in lines 43-64, col. 7, -- the descriptors comprising a vector of a plurality of values for capturing a particular quality of an image and including one or more of: focus measure descriptors, saturation measure descriptors, contrast descriptors, color descriptors, texture descriptors, or noise metric descriptors; and use the descriptors to classify image suitability for grading comprising one or more of: support vector machine, support vector regression, k-nearest neighbor, naive Bayes, Fisher linear discriminant, neural network, deep learning, or convolution networks.--, in lines 24-53,  col.5, and in lines 5-31, col. 8; --computation of a plurality of descriptors of interesting pixels identified within the image. In this embodiment, these descriptors are used for training a machine learning algorithm, such as support vector machine, deep learning, neural network, naive Bayes, and/or k-nearest neighbor. In one embodiment, these classification methods are used to generate decision statistics for each pixel, and histograms for these pixel-level decision statistics are used to train another classifier, such as one of those mentioned above, to allow screening of one or more images of the patient's eye. In one embodiment, a dictionary of descriptor sets are formed using a clustering method, such as k-means, and this dictionary is used to form a histogram of codewords for an image. In one embodiment, the histogram descriptors are combined with the decision statistics histogram descriptors before training image-level, eye-level, and/or encounter-level classifiers. In one embodiment, multiple classifiers are each trained for specific lesion types and/or for different diseases.--, in lines 25-48, col. 13; -- the availability of an effective biomarker, a measurable quantity that correlates with the clinical progression of the disease and greatly enhances the clinical care available to the patients.  It could also positively impact drug research, facilitating early and reliable determination of biological efficacy of potential new therapies.  It will be a greatly added benefit if the biomarker is based only on images, which would lead to non-invasive and inexpensive techniques.  Because retinal vascular changes often reflect or mimic changes in other end organs, such as the kidney or the heart, the biomarker may also prove to be a valuable assay of the overall systemic vascular state of a patient with diabetes.--, in lines 31-50, col. 15; and, -- Fundus mask generation block 102 can provide an estimation of a mask to extract relevant image sections for further analysis.  Image gradability computation module 104 can enable computation of a score that automatically quantifies the gradability or quality of the image 100 in terms of analysis and interpretation by a human or a computer.  Image enhancement module 106 can enhance the image 100 to normalize the effects of lighting, different cameras, retinal pigmentation, or the like.--, in lines 56-61, col. 27, lines 8-32, col. 48, and in lines 2-27, col. 50 {herein the encounter-level provides the patient visit time as optimal time to capture the image based on image quality factors such as above mentioned focus measure descriptors, saturation measure descriptors, contrast descriptors, color descriptors, texture descriptors, or noise metric descriptors etc.…and lighting,  retinal pigmentation, or the like}, also see: -- i. Handling quality variations in input image: The quality of the input images can vary as they are images at different time, possibly using different imaging systems and by different operators.  The quality of the image can be inferred locally.  The quality of the sections of the image can be used as a weight to infer confidence in MA detection along with the classifier decision statistic.  ii.  Local registration refinement for global image alignment error correction: Registration errors can occur due to lack of matching keypoints between images.  Local refinement of registration using a small image patch centered on the putative microaneurysm can be used to correct these errors.  FIG. 33A shows baseline and Month 6 images registered and overlaid.--, in lines 31-43, col. 47, and in line 21-42, col. 53 {so that, contrast, or color measurement read on a second quality, and corresponding descriptor and classifier read on the second trained model});
when the overall optical quality is classified as readable, determining whether the image depicts a retina (see Solanki: e.g., -- matching descriptors across the first image and the second image; and estimating a transformation model to align the first image and the second image; computing changes in lesions and anatomical structures in registered images; and quantifying the changes in terms of statistics, wherein the computed statistics represent the image-based biomarker that can be used for one or more of: monitoring progression, early detection, or monitoring effectiveness of treatment or therapy.--, in lines 43-64, col. 7, -- the descriptors comprising a vector of a plurality of values for capturing a particular quality of an image and including one or more of: focus measure descriptors, saturation measure descriptors, contrast descriptors, color descriptors, texture descriptors, or noise metric descriptors; and use the descriptors to classify image suitability for grading comprising one or more of: support vector machine, support vector regression, k-nearest neighbor, naive Bayes, Fisher linear discriminant, neural network, deep learning, or convolution networks.--, in lines 24-53,  col.5, and in lines 5-31, col. 8; --computation of a plurality of descriptors of interesting pixels identified within the image. In this embodiment, these descriptors are used for training a machine learning algorithm, such as support vector machine, deep learning, neural network, naive Bayes, and/or k-nearest neighbor. In one embodiment, these classification methods are used to generate decision statistics for each pixel, and histograms for these pixel-level decision statistics are used to train another classifier, such as one of those mentioned above, to allow screening of one or more images of the patient's eye. In one embodiment, a dictionary of descriptor sets are formed using a clustering method, such as k-means, and this dictionary is used to form a histogram of codewords for an image. In one embodiment, the histogram descriptors are combined with the decision statistics histogram descriptors before training image-level, eye-level, and/or encounter-level classifiers. In one embodiment, multiple classifiers are each trained for specific lesion types and/or for different diseases.--, in lines 25-48, col. 13; -- the availability of an effective biomarker, a measurable quantity that correlates with the clinical progression of the disease and greatly enhances the clinical care available to the patients.  It could also positively impact drug research, facilitating early and reliable determination of biological efficacy of potential new therapies.  It will be a greatly added benefit if the biomarker is based only on images, which would lead to non-invasive and inexpensive techniques.  Because retinal vascular changes often reflect or mimic changes in other end organs, such as the kidney or the heart, the biomarker may also prove to be a valuable assay of the overall systemic vascular state of a patient with diabetes.--, in lines 31-50, col. 15; and, -- Fundus mask generation block 102 can provide an estimation of a mask to extract relevant image sections for further analysis.  Image gradability computation module 104 can enable computation of a score that automatically quantifies the gradability or quality of the image 100 in terms of analysis and interpretation by a human or a computer.  Image enhancement module 106 can enhance the image 100 to normalize the effects of lighting, different cameras, retinal pigmentation, or the like.--, in lines 56-61, col. 27, lines 8-32, col. 48, and in lines 2-27, col. 50 {herein the encounter-level provides the patient visit time as optimal time to capture the image based on image quality factors such as above mentioned focus measure descriptors, saturation measure descriptors, contrast descriptors, color descriptors, texture descriptors, or noise metric descriptors etc.…and lighting,  retinal pigmentation, or the like}, also see: -- i. Handling quality variations in input image: The quality of the input images can vary as they are images at different time, possibly using different imaging systems and by different operators.  The quality of the image can be inferred locally.  The quality of the sections of the image can be used as a weight to infer confidence in MA detection along with the classifier decision statistic.  ii.  Local registration refinement for global image alignment error correction: Registration errors can occur due to lack of matching keypoints between images.  Local refinement of registration using a small image patch centered on the putative microaneurysm can be used to correct these errors.  FIG. 33A shows baseline and Month 6 images registered and overlaid.--, in lines 31-43, col. 47, and in line 21-42, col. 53 {so that, contrast, or color measurement read on a second quality, and corresponding descriptor and classifier read on the second trained model});
when the image is determined as depicting the retina, detecting fovea and optic disc regions in the image (see Solanki: e.g., --access a retinal image related to a subject; automatically compute descriptors from the retinal image, the descriptors comprising a vector of a plurality of values for capturing a particular quality of an image and including one or more of: focus measure descriptors, saturation measure descriptors, contrast descriptors, color descriptors, texture descriptors, or noise metric descriptors; and use the descriptors to classify image suitability for grading comprising one or more of: support vector machine, support vector regression, k-nearest neighbor, naive Bayes, Fisher linear discriminant, neural network, deep learning, or convolution networks.--, in lines 24-53,  col.5, and in lines 5-31, col. 8); 
Solanki however does not explicitly disclose determining an optical quality in the optic disc region,
Durbin teaches determining an optical quality in the optic disc region (see DURBIN: e.g., -- certain OCT instruments typically allow locating an OCT-scan (cubes or 3D volumes) such that it matches the location of a previously acquired OCT-scan to allow for precise comparisons and change analysis.  For this approach a fast tracking system (fundus imaging-based) that matches the new scan location with that of the previously acquired OCT-scan would be appropriate.  Small field-of-view OCT scans by themselves are less likely to provide sufficient landmarks for adequate registration and hence using information from a different modality such as fundus imaging with a wider field-of-view can provide geographic guidance. …. A fundus instrument (C1) is used to obtain a fundus imaging, which is then is analysed (manually or algorithmically) using a review terminal R1 in which one or more regions-of-interest (ROIs) are identified and marked.  This could be done automatically as previously described or manually based on input therefrom.  [0069] 2.  An OCT scan type is chosen, or one is automatically recommended, that intersects the ROIs in an optimal way.--, in [0063]-[0069], {herein the when the ROI has identified and marked in the optical time to capture image} and, -- uses fundus imaging information from an imaging method other than OCT (e.g., laser scanning ophthalmoscope) to detect the location of the optical nerve head center and use this information to direct acquisition of high-density circular scans around the optic nerve head. Alternatively, an accurate location for the center of the optic nerve head can be derived from a 3D OCT data acquisition assuming tracking mode has been enabled. Upon discernment of the location of the optical nerve head one or more high-density scans about that location can be acquired.--, in [0062], and , -- The fundus imaging or a processed representation of same is transmitted to a capture terminal (C2), as well as the ROI and the chosen scan type. An example of a capture device (C2) is an OCT-instrument or a controlling processor. The pre-processing step could be an extraction of geometric features like vessels and/or the ONH either by segmentation or by some geometric centering algorithm.--, in [0067], and, -- commercially available OCT systems provide a variety of scan patterns for users to choose from. For example macular scans centered on the macula and optic disc scans centered on the optic disc can be selected depending on clinical information desired. Each type of scan pattern will only support a particular subset of analysis capabilities like retinal nerve fiber layer (RNFL) segmentation or inner limiting membrane-retinal pigment epithelium (ILM-RPE) segmentation.--, in [0075]; and, -- The capture terminal (C2) uses the received data to position and perform the required OCT-scan with minimal interaction of the operator.  An example would be automatic patient alignment could allow that the operator only confirms patient identity.  The capture station (C2) then uses a system providing real-time information (OCT real-time image, LSLO or real-time OCT low resolution image that substitutes for an LSO image) to match retina position to the reference image.  The chosen OCT-scan is then taken of the ROI(s).  [0072] 5.  The system can automatically provide a quality check of the acquired data to exclude distortions (for example cataract, blinking, non-optimal delay and polarisation settings, pupil misalignment) and to ensure sufficient landmark quality (for example by degree of landmark correlation).  Subsequent re-alignment/acquisition (automatic or by user interaction) to improve quality is an option.  [0073] 6.  The acquired OCT-data can transmitted from the capture terminal (C2) to the EMR-system to allow its review together with the associated fundus information at a review terminal (R2).  (The capture and review terminals may be located within the same system.) --, in [0072]-[0074]);
Solanki and DURBIN are combinable as they are in the same field of endeavor:  fundus, retinal imaging system. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Solanki’s method using DURBIN’s teachings by including determining an optical quality in the optic disc region to Solanki’s fundus image in order to automatically provide a quality check of the acquired data to exclude distortions (see Durbin: e.g. in [0072]-[0075]).

Re Claim 8, Solanki as modified by DURBIN further disclose determining a blood vessel count for a predetermined region of the retina (see Solanki: e.g., -- the availability of an effective biomarker, a measurable quantity that correlates with the clinical progression of the disease and greatly enhances the clinical care available to the patients.  It could also positively impact drug research, facilitating early and reliable determination of biological efficacy of potential new therapies.  It will be a greatly added benefit if the biomarker is based only on images, which would lead to non-invasive and inexpensive techniques.  Because retinal vascular changes often reflect or mimic changes in other end organs, such as the kidney or the heart, the biomarker may also prove to be a valuable assay of the overall systemic vascular state of a patient with diabetes.--, in lines 31-50, col. 15; also see Durbin: e.g., --Such metrics characteristic of the information derived from a specific imaging modality may include: RNFL thickness or progressive thinning of the RNFL (i.e., rate-of-change) or other observables of other retinal layers, cup-to-disc ratio, total area or volume of intra-retinal or sub-retinal fluid, drusen characteristics such as reflectivity, area, volume, pigmentation variations or some characterization of content such as primarily fibrovascular or primarily serous, extent of geographic area, characteristics of the border around GA, including disturbance of the IS/OS, neuroretinal rim thickness, metrics of vascularization including vessel density or tortuosity, numbers of micro-aneurysms, area of photoreceptor disruption, as well as pallor, and abnormalities in coloration.  (Pallor in this application refers to the nature of vascular perfusion in an area of the eye.) Weighting the intensity with radial moments from a midpoint location, and deriving a characteristic radius can then be used to monitor chronological progression.--, in [0107]);
determine a field position of the image (see Solanki: e.g., -- the availability of an effective biomarker, a measurable quantity that correlates with the clinical progression of the disease and greatly enhances the clinical care available to the patients.  It could also positively impact drug research, facilitating early and reliable determination of biological efficacy of potential new therapies.  It will be a greatly added benefit if the biomarker is based only on images, which would lead to non-invasive and inexpensive techniques.  Because retinal vascular changes often reflect or mimic changes in other end organs, such as the kidney or the heart, the biomarker may also prove to be a valuable assay of the overall systemic vascular state of a patient with diabetes.--, in lines 31-50, col. 15; also see Durbin: e.g., --Such metrics characteristic of the information derived from a specific imaging modality may include: RNFL thickness or progressive thinning of the RNFL (i.e., rate-of-change) or other observables of other retinal layers, cup-to-disc ratio, total area or volume of intra-retinal or sub-retinal fluid, drusen characteristics such as reflectivity, area, volume, pigmentation variations or some characterization of content such as primarily fibrovascular or primarily serous, extent of geographic area, characteristics of the border around GA, including disturbance of the IS/OS, neuroretinal rim thickness, metrics of vascularization including vessel density or tortuosity, numbers of micro-aneurysms, area of photoreceptor disruption, as well as pallor, and abnormalities in coloration.  (Pallor in this application refers to the nature of vascular perfusion in an area of the eye.) Weighting the intensity with radial moments from a midpoint location, and deriving a characteristic radius can then be used to monitor chronological progression.--, in [0107]; and also see DURBIN: e.g., -- certain OCT instruments typically allow locating an OCT-scan (cubes or 3D volumes) such that it matches the location of a previously acquired OCT-scan to allow for precise comparisons and change analysis.  For this approach a fast tracking system (fundus imaging-based) that matches the new scan location with that of the previously acquired OCT-scan would be appropriate.  Small field-of-view OCT scans by themselves are less likely to provide sufficient landmarks for adequate registration and hence using information from a different modality such as fundus imaging with a wider field-of-view can provide geographic guidance. …. A fundus instrument (C1) is used to obtain a fundus imaging, which is then is analysed (manually or algorithmically) using a review terminal R1 in which one or more regions-of-interest (ROIs) are identified and marked.  This could be done automatically as previously described or manually based on input therefrom.  [0069] 2.  An OCT scan type is chosen, or one is automatically recommended, that intersects the ROIs in an optimal way.--, in [0063]-[0069], {herein the when the ROI has identified and marked in the optical time to capture image} and, -- The capture terminal (C2) uses the received data to position and perform the required OCT-scan with minimal interaction of the operator.  An example would be automatic patient alignment could allow that the operator only confirms patient identity.  The capture station (C2) then uses a system providing real-time information (OCT real-time image, LSLO or real-time OCT low resolution image that substitutes for an LSO image) to match retina position to the reference image.  The chosen OCT-scan is then taken of the ROI(s).  [0072] 5.  The system can automatically provide a quality check of the acquired data to exclude distortions (for example cataract, blinking, non-optimal delay and polarisation settings, pupil misalignment) and to ensure sufficient landmark quality (for example by degree of landmark correlation).  Subsequent re-alignment/acquisition (automatic or by user interaction) to improve quality is an option.  [0073] 6.  The acquired OCT-data can transmitted from the capture terminal (C2) to the EMR-system to allow its review together with the associated fundus information at a review terminal (R2).  (The capture and review terminals may be located within the same system.) --, in [0072]-[0074]); and
provide an assessment of a disease state (see Solanki: e.g., -- the availability of an effective biomarker, a measurable quantity that correlates with the clinical progression of the disease and greatly enhances the clinical care available to the patients.  It could also positively impact drug research, facilitating early and reliable determination of biological efficacy of potential new therapies.  It will be a greatly added benefit if the biomarker is based only on images, which would lead to non-invasive and inexpensive techniques.  Because retinal vascular changes often reflect or mimic changes in other end organs, such as the kidney or the heart, the biomarker may also prove to be a valuable assay of the overall systemic vascular state of a patient with diabetes.--, in lines 31-50, col. 15; also see Durbin: e.g., --Such metrics characteristic of the information derived from a specific imaging modality may include: RNFL thickness or progressive thinning of the RNFL (i.e., rate-of-change) or other observables of other retinal layers, cup-to-disc ratio, total area or volume of intra-retinal or sub-retinal fluid, drusen characteristics such as reflectivity, area, volume, pigmentation variations or some characterization of content such as primarily fibrovascular or primarily serous, extent of geographic area, characteristics of the border around GA, including disturbance of the IS/OS, neuroretinal rim thickness, metrics of vascularization including vessel density or tortuosity, numbers of micro-aneurysms, area of photoreceptor disruption, as well as pallor, and abnormalities in coloration.  (Pallor in this application refers to the nature of vascular perfusion in an area of the eye.) Weighting the intensity with radial moments from a midpoint location, and deriving a characteristic radius can then be used to monitor chronological progression.--, in [0107]).


Re Claims 10-15, and 17-18,  claims 10-15 and 17-18 are the corresponding device claim to claims 2-5, and 7-8  respectively. Thus, claims 10-15 and 17-18 are rejected for the similar reasons as for claims 2-5, and 7-8. Furthermore, Solanki as modified by DURBIN further disclose a device for assessing a fundus image, comprising: at least one processing unit; and a memory storing instructions which, when executed by the at least one processing unit, cause the device to perform the method (see Solanki: e.g., -- a computing system for automated detection of active pixels in retinal images is disclosed. The computing system may include one or more hardware computer processors; and one or more storage devices configured to store software instructions configured for execution by the one or more hardware computer processors--, in lines 51-57, col. 1, and lines 59-64. Col. 2; also see DURBIN: e.g., in [0073]).


Re Claim 20, claim 20 is the corresponding medium claim to claim 4 respectively. Thus, claim 20 is rejected for the similar reasons as for claim 4. Furthermore, Solanki as modified by DURBIN further disclose a non-transitory computer storage medium storing computer readable instructions configured for execution by at least one processing unit, the computer readable instructions causing the at least one processing unit  to perform the method (see Solanki: e.g., -- a computing system for automated detection of active pixels in retinal images is disclosed. The computing system may include one or more hardware computer processors; and one or more storage devices configured to store software instructions configured for execution by the one or more hardware computer processors--, and, -- non-transitory computer storage that stores executable program instructions is disclosed. The non-transitory computer storage may include instructions that, when executed by one or more computing devices, configure the one or more computing devices to perform operations--, in lines 51-57, col. 1, and lines 59-64. Col. 2; also see DURBIN: e.g., in [0073]).









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dickrell (US 20170024886 A1) discloses The processing of the image begins by obtaining a binary image of an isolated arterial or venous network. The image is a pixelated image with white pixels being equivalent to the vasculature and dark pixels representing the background. A determination is made of the total number of particles (discrete areas of white pixels) and other pixels (i.e. all particles) but the one comprising of the most pixels are removed. In other words, the imaged vasculature is smoothed out to a series of points that represent the highest pixel density along the path of the vasculature. {in para. [0050]-[0055]}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WEI WEN YANG/Primary Examiner, Art Unit 2667